Citation Nr: 0830973	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  94-49 418	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed allergies.

2.  Entitlement to service connection for claimed headaches.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from September 1964 to 
December 1964.  

This case originally comes before the Board of Veterans' 
Appeals (Board) on appeal from the RO.  

A September 2001, Board decision denied service connection 
for claimed allergies and for claimed headaches.  

The veteran appealed this denial to the United States Court 
of Appeals for Veterans Claims (Court).  

An Appellant Brief was submitted to the Court in September 
2002; an Appellee's Brief was submitted in November 2002; and 
an Appellant's Reply Brief was submitted later in November 
2002.  

The September 2001 Board decision was vacated and remanded to 
the Board by a single-judge Order of the Court in March 2003.  
The Secretary appealed the March 2003 Court Order to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  

In May 2004, the Federal Circuit granted the Secretary's 
motion to vacate the Court's March 2003 decision and remand 
for further proceedings consistent with Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

In a July 2004 Court Order, the Secretary's motion to stay 
proceedings was denied and the September 2001 Board decision 
was vacated and remanded to the Board for readjudication.  

Although a letter was sent by the Board to the veteran's 
former representative in July 2008, the veteran's current 
representative provided a Written Brief Presentation in 
August 2008.   

A VA treatment report dated in June 1995 was added to the 
claims files in July 2008 with a waiver of RO review, but 
this report was already on file.  See 38 C.F.R. § 20.1304 
(2007).  

For the reasons indicated hereinbelow, the issue on appeal is 
being remanded to the agency of original jurisdiction (AOJ) 
via the Appeals Management Center in Washington, DC.  


REMAND

According to the March 2003 and July 2004 Court Orders, VA 
has failed to comply with the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA) because the veteran has 
not been notified of what specific evidence was required to 
substantiate his claim of service connection for the 
disabilities at issue and who was responsible for obtaining 
such evidence.  

VCAA requires that VA notify a claimant of which portion of 
the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
VA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).  VA is also required to notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Based on the above noted Court Orders, this case is being 
remanded to the AOJ for the following action:  

1.  The AOJ must review the claims files 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2007) 
and Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Specifically, the AOJ must take 
appropriate steps to ensure that the 
veteran is provided notification of any 
additional evidence to be provided by VA 
and of evidence that must be provided by 
the veteran, as well as notification of 
the evidentiary requirements for 
substantiating his claims for service 
connection for allergies and headaches.  

2.  Then, following completion of all 
indicated development, the RO 
readjudicate the veteran's claims of 
service connection in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, then the 
RO should issue a Supplemental Statement 
of the Case to the veteran and his 
representative and afford them with an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim has been on appeal for a number of years and must 
be afforded expeditious treatment by the AOJ.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes); see M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  

